UNITED STATES DISTRICT COURT Loo OGY St Airy
SOUTHERN DISTRICT OF NEW YORK BES

 

UNITED STATES OF AMERICA

 

19 CR 124 (By
LUCERTE ABELLARD,
Defendant.
Xx

 

Having (i) reviewed defendant Lucerte Abellard’s request for early termination of
supervised release (which was received by the Court on March 5, 2020, and will be separately
docketed), (ii) consulted with Ms, Abellard’s probation officer, who has no objection to the
request, and (iii) considered the factors set forth in 18 U.S.C. § 3553(a), the Court is satisfied that
early termination of supervised release pursuant to 18 U.S.C. § 3583(e) is warranted by Ms.
Abellard’s conduct and the interest of justice.

Accordingly, supervised release is terminated, and defendant Lucerte Abellard is
discharged therefrom, effective immediately.

The Clerk is instructed to mail a copy of this Order to defendant at the following address:
Lucerte Abellard

25 County Center Road, Apt. B8

White Plains, NY 10607

Dated: March 13, 2020
White Plains, NY

SO ORDERED

Jul

Vincent L. Briccetti_
United States District Judge
